Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta et al (U.S. 20190220735 A1 hereinafter, “Sengupta”).
4.	With respect to claim 1,
	Sengupta discloses an apparatus, comprising:
row and column addressable memory media having plurality of rows and columns of memory cells;
circuitry connected to the memory media, wherein the circuitry is to:
receive a plurality of sparse binary bit vectors (Sengupta [0027] – [0029] e.g. the matrix is representative of a sparse matrix) and write the plurality of sparse binary bit vectors to respective rows in the memory media (Sengupta [0033] e.g. write to non-contiguous rows, each defining a corresponding data set of the identified group, and, specifically, non-contiguous columns of those non-contiguous rows using a template);
receive or retrieve a search key comprising a bit vector having a plurality of m set bits (Sengupta [0026] e.g. obtains a key that defines a reference data set to be searched for (e.g., to find data sets in the memory that are related to data represented in the key));
for a subset s of the m set bits (Sengupta [0027] e.g. search based on a subset of (e.g., less than all of) the bits in the key (e.g., in the reference data set defined by the key)),
perform column-wise reads of the memory media for columns associated with the subset s of set bits to obtain a first plurality of vertical bit vectors, each vertical bit vector associated with a respective column and comprising a sequence of binary data having bit positions associated with respective rows;
aggregate set bits in the first plurality of vertical bit vectors on a row-wise basis to calculate similarity scores for a plurality of rows (Sengupta [0030] – [0031] and Fig. 7 e.g. [0030] Referring now to FIG. 7, another conceptual diagram of an example 700 of performing a stochastic associative search on memory is shown.  In this example 700, assume that data is distributed densely throughout a matrix 704.  The example 700 may also apply to a situation in which the compute device 100 receives a request to search a specified subset 703 of columns in the matrix (e.g., a field search).  Illustratively, a search key 702 expands to N bits, which is the same length of the rows in the matrix 704.  The matrix 704 also includes M entries as part of a stochastic associative array. [0031] The search key 702 is indicative of a reference data set having set bits in particular positions therein, represented in FIG. 7 as filled dots.  In this example 700, the compute device 100 searches only the specified subset 703 of columns.  Similar to the example 600, the compute device 100 may maintain a counter to associate with each row that is indicative of a number of matches in column indices associated with the row to the search key 702); and
rank the similarity scores (Sengupta [0001], [0015], [0019], [0025] - [0031] e.g. [0001] locate a set of k data sets (e.g., rows) that most closely match a reference data set (e.g., a key) and assign a weight value to each of the k data sets based on the degree of similarity (higher value for closest match), by iteratively comparing each data set to the reference data set. Subsequently, a typical system will iteratively write updated data to particular parts of the k most closely matching data sets using their respective weight values. [0027] identify a predefined number of data sets having the highest number of matching bits to the reference data set defined by the key).
5.	With respect to claim 2,
	Sengupta further discloses wherein the similarity scores that are ranked comprise similarity scores for the subset s of set bits, and wherein the circuitry is further to:
for the m set bits,
perform column-wise reads of the memory media for columns associated with the m set bits to obtain a second plurality of vertical bit vectors;
aggregate set bits in the second plurality of vertical bit vectors on a row-wise basis to calculate similarity scores for the plurality of rows;
rank the similarity scores to obtain a ranking for the m set bits; and compare the ranking for the subset s of set bits to the ranking for the m set bits (Sengupta [0001], [0015], [0019], [0025] - [0031] e.g. [0001] locate a set of k data sets (e.g., rows) that most closely match a reference data set (e.g., a key) and assign a weight value to each of the k data sets based on the degree of similarity (higher value for closest match), by iteratively comparing each data set to the reference data set. Subsequently, a typical system will iteratively write updated data to particular parts of the k most closely matching data sets using their respective weight values. [0027] identify a predefined number of data sets having the highest number of matching bits to the reference data set defined by the key).
6.	With respect to claim 3,
	Sengupta further discloses wherein the circuitry connected to the memory media includes a vector function unit (VFU), and wherein the operations of aggregating set bits in the first plurality of vertical bit vectors and ranking the similarity scores are performed by the VFU (Sengupta [0015], [0027], [0042] – [0043] e.g. [0015] In particular, a memory controller 106 of the memory 104 may perform a stochastic associative search to identify a set of nearest neighbors (the rows having the highest number of matching bits (the lowest Hamming distance)) from the key and perform a scatter (e.g., a write to particular column and row combinations, referred to as tiles, within those resulting closest matches) in a single operation; referring to the instant applicant’s [0034]).
7.	With respect to claim 5,
	Sengupta further discloses wherein the memory media comprises stochastic associative memory (SAM) media having similar read latencies for columns and rows (Sengupta [0015] e.g. In particular, a memory controller 106 of the memory 104 may perform a stochastic associative search to identify a set of nearest neighbors (the rows having the highest number of matching bits (the lowest Hamming distance)) from the key and perform a scatter (e.g., a write to particular column and row combinations, referred to as tiles, within those resulting closest matches) in a single operation).
8.	With respect to claim 6,
	Sengupta further discloses wherein the memory media comprises three-dimensional cross-point memory. (Sengupta [0017] e.g. A set of tiles form a partition and multiple partitions may be stacked as layers 202, 204, 206 to form a three-dimensional cross point architecture (e.g., Intel 3D XPoint.TM.  memory)) .
9.	With respect to claim 7,
	Sengupta further discloses wherein the apparatus comprises a data storage device (Sengupta [0015] e.g. a data storage device 114).
10.	Claims 8-10 and 12 are same as claims 1-3 and 5 and are rejected for the same reasons as applied hereinabove.
11.	Claims 13, 16 and 18 are same as claims 1-3 and are rejected for the same reasons as applied hereinabove.
12.	With respect to claim 15,
	Sengupta further discloses
determining a top N similarity scores; and
at least one of returning and storing indicia identifying rows with the top N similarity scores (Sengupta [0001], [0015], [0019], [0025] - [0031] e.g. [0001] locate a set of k data sets (e.g., rows) that most closely match a reference data set (e.g., a key) and assign a weight value to each of the k data sets based on the degree of similarity (higher value for closest match), by iteratively comparing each data set to the reference data set. Subsequently, a typical system will iteratively write updated data to particular parts of the k most closely matching data sets using their respective weight values. [0027] identify a predefined number of data sets having the highest number of matching bits to the reference data set defined by the key).
13.	With respect to claim 17,
	Sengupta further discloses
for each of a plurality of respective subsets s of the m set bits having different numbers of set bits (Sengupta [0025], [0034] e.g. [0025] The adjustments to the weights may be based on an error (e.g., a difference) between a determination (e.g., an inference as to the type of object represented in an image) made by the neural network 302 and reference data (e.g., data indicative of the actual type of object represented in the image). [0034] Additionally, and as indicated in block 432, in writing to the identified group of data sets, the compute device 100 may write error data indicative of a difference between inference data produced by the MANN 300 and reference data indicative of a correct inference that should have been produced by the MANN 300 (e.g., a difference between an incorrect determination of the identity of an object represented in an image and the actual, correct identity of the object represented in the image).  Subsequently, the method 400 loops back to block 402 to determine whether to perform another efficient update to the MANN 300 (e.g., to write to one or more data sets matching a given key));
performing column-wise reads of the memory media for columns associated with the subset s of set bits to obtain an associated plurality of vertical bit vectors,
aggregating set bits in the associated plurality of vertical bit vectors on a row- wise basis to calculate similarity scores for the plurality of rows (Sengupta [0030] – [0031] and Fig. 7); and
ranking the similarity scores for the respective subset s (Sengupta [0001], [0015], [0019], [0025] - [0031]); and
comparing the ranking for the respective subsets s of set bits to the ranking for the m set bits to obtain data for tuning the similarity search (Sengupta [0001], [0015], [0019], [0025] - [0031]).

Allowable Subject Matter
14.	Claims 4, 11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
15.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
16.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 9, 2022